Title: Thomas Jefferson to David Bailie Warden, 12 January 1811
From: Jefferson, Thomas
To: Warden, David Bailie


          
            Sir
            Monticello Jan. 12. 11.
          
          When I wrote my letter of the day before yesterday, I had not yet had time to look into the pamphlets you had been so kind as to send me. I have now entered on them, and find in the very entrance an article so interesting as to induce me to trouble you with a second letter. it is the first paper of the 1st fasciculus of published by the Belfast society in which mr Richardson gives an account of a grass which he calls Fiorin, or agrostis Stolonifera, which from his character of it would be inestimable here to cover what we call our galled lands. these are lands which have been barbarously managed till they have had all their vegetable mould washed off, after which we have no permanent grass which can be made to take on them. from the length of time which the fiorin is said to retain it’s vegetative power after being severed from the earth, I am persuaded that if done up in moss under proper envelopes, it would come here with life still in it. perhaps your connections in Ireland might enable you to procure a little of it to be sent to me. if done up in a packet not exceeding the size of a 12mo or 8vo volume and addressed to me, it would come from any port of this country where it should be landed, by post, with safety, & what is equally important, with speed. you would render in this a great service to our agriculturalists, for none can be greater than the communication of the useful plants of one country to another. trusting that I shall find a pardon for this trouble in the motives leading to it, I tender you my salutations & assurances of great esteem & respect
          
            Th:
            Jefferson
        